Citation Nr: 0717430	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  04-13 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
exertional compartment syndrome of the right lower extremity.

2.  Entitlement to a compensable rating (i.e., a rating 
higher than 0 percent) for exertional compartment syndrome of 
the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1978 to 
July 1989.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.


FINDINGS OF FACT

1.  As a result of his right lower extremity exertional 
compartment syndrome, the veteran has moderate injury to 
Muscle Groups XI and XII manifested by weakness in the 
extensor hallucis longus muscle and pain in the gastrocnemius 
and soleus muscles.

2.  As a result of his left lower extremity exertional 
compartment syndrome, the veteran has slight injury to Muscle 
Group XII.


CONCLUSIONS OF LAW

1.  The criteria are met for a higher 20 percent rating, but 
no greater, for the exertional compartment syndrome affecting 
the right lower extremity involving Muscle Groups XI & XII.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.55, 4.56, 4.59, 
Diagnostic Codes 5311 & 5312 (2006).

2.  The criteria are not met, however, for a compensable 
rating for the exertional compartment syndrome affecting the 
left lower extremity involving Muscle Group XII.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.56, 4.59, 4.73, Diagnostic 
Code 5312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the U. S. Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).

Here, the veteran was provided a September 2002 letter 
regarding these claims for increased ratings.  That letter, 
however, did not specifically inform him of the evidence 
required to show his disabilities had worsened - to receive 
higher ratings, instead referring to the requirements for 
establishing service connection (keeping in mind his 
disabilities already had been service connected effectively 
since July 7, 1989).  So that letter did not address the 
correct subject matter.



The Court has held that a first element notice error has the 
natural effect of producing prejudice.  Overton v. Nicholson, 
20 Vet. App. 427, 436 (2006).  But see, too, Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007) (going even 
further and indicating that any errors in a VCAA notice for 
any of the elements of that notice are presumed to be 
prejudicial unless rebutted by VA).

In Sanders, the Federal Circuit Court held that, in order to 
show that a VA notice error did not affect the essential 
fairness of the adjudication, "VA must persuade 
the reviewing court that the purpose of the notice was not 
frustrated, e.g., by demonstrating:  (1) that any defect was 
cured by actual knowledge on the part of the claimant, (2) 
that a reasonable person could be expected to understand from 
the notice what was needed, or (3) that a benefit could not 
have been awarded as a matter of law."

As a means of rectifying the problems with the September 2002 
letter, the RO sent the veteran another VCAA letter in April 
2004, and it correctly apprised him of the requirements of 
this Act, including in terms of advising him of the laws and 
regulations governing his claims on appeal, the evidence that 
he needed to submit, and the evidence that VA would attempt 
to obtain for him.  This additional letter also specifically 
informed him of the need to submit any evidence in his 
possession.  His knowledge of the requirements for receiving 
higher ratings is evident in an April 2004 statement, wherein 
he expressly outlined the specific symptoms he experiences 
and explained how they are worse than is contemplated by 
his current ratings.  Furthermore, the RO went back and 
readjudicated his claims in the December 2004 supplemental 
statement of the case (SSOC).  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (indicating that, even in 
situations where content-complying VCAA notice was not sent 
until after the initial adjudication of the claim, the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), is sufficient to cure 
the timing defect).  All of this, considered in the 
aggregate, demonstrates that any notice error will not affect 
the essential fairness of the adjudication the veteran's 
claims.  See Sanders, supra.

Moreover, evidence associated with the veteran's claims file 
includes his service medical records (SMRs), private 
treatment and examination reports, VA treatment records 
through April 2003, and the reports of his VA compensation 
examinations, including to assess the severity of his 
bilateral exertional compartment syndrome - the dispositive 
issue.  He has not identified any additional evidence that 
needs to be obtained.  See Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  So the Board finds that the duty to 
assist has been met.

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. 
Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
See also Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 
22, 2007)

As mentioned, the veteran's claims in this case are for 
higher disability ratings, rather than for service connection 
(which has been granted effectively since July 7, 1989).  But 
even so, as also mentioned, the record reflects that he has 
been provided notice of the type of evidence or information 
needed to receive higher ratings.  And although it does not 
appear he was also provided information concerning the 
downstream effective date element of his claims, the Board is 
denying his claim for a higher disability rating for his left 
lower extremity, so the downstream effective date element is 
moot.  Also, the Board is partially granting his claim 
concerning his right lower extremity, so he is receiving a 
higher disability rating, regardless, and the RO will have an 
opportunity to provide any additional necessary notice - 
including as it relates to the downstream effective date 
element, before implementing the Board's grant.  Accordingly, 
any prejudice in not receiving pre-decisional notice 
concerning this downstream effective date element has been 
rebutted.  See Mayfield v. Nicholson (Mayfield III), 
No. 02-1077 (U.S. Vet. App. Dec. 21, 2006); see also Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (requiring that the 
Board explain why it is not prejudicial to the veteran to 
consider evidence in the first instance, that is, without the 
RO having initially considered it).

Factual Background

The veteran's service medical records are significant for a 
diagnosis of exertional compartment syndrome; he underwent 
surgery in December 1988 for his right lower extremity 
involving a fascia release.  This four compartment fasciotomy 
apparently was completed without complications.  However, 
based upon this bilateral chronic disability, he was found 
physically unfit for further military service and discharged 
by a Physical Evaluation Board in July 1989.

The clinical history of medical evaluation of the veteran's 
condition, for purposes of the current claims, includes 
private and VA outpatient records from 2001 through 2003 and 
the reports of VA examinations in October 2002 and July 2004.

A private outpatient record from May 2002 describes a 
complete physical examination of the veteran.  The examiner 
indicated the veteran's medical history was significant for a 
"light disability" relating to past surgery.  The veteran 
reported that he occasionally got pain in his legs.  He 
reported no numbness or weakness in any part of his body.  On 
objective physical examination, no edema or calf tenderness 
was palpated and his dorsalis pedis pulse was present 
bilaterally.  Musculoskeletal examination determined he had a 
normal range of motion.  Based on the results of that 
examination, he was generally advised regarding his eating 
habits, exercise, and smoking.

In October 2002 the veteran underwent a VA medical 
examination to assess the severity of his bilateral lower leg 
compartment syndrome.  He detailed pertinent medical history 
and provided documentation regarding the history of his 
disability.  He indicated that he worked in maintenance and 
had missed 16 to 17 days of work due to his leg disabilities.  
He complained of cramping and swelling in his right leg and, 
to a lesser extent, in his left leg.  He reported flare ups 
of symptoms associated with walking on forefeet in activities 
such as stair climbing.  He also indicated the use of hot 
pads and non-steroidal anti-inflammatory medicine to treat 
his condition during flare ups.  He said he could push, pull 
and lift with little difficulty.  He stated that he could 
stand for about four hours at work before the onset of leg 
pain.  He then indicated that his legs fatigue quickly after 
the pain sets in.  He reported that walking was becoming 
increasingly difficult, but that he had little trouble with 
sitting, kneeling, and squatting.  He also reported that his 
right leg got numb when he drove.  Finally, he stated he 
experienced occasional sleep disruption due to leg cramping.

On objective physical examination, the veteran was observed 
to walk without a limp.  A diffuse hypesthesia was noted in 
his right leg from the mid leg distally.  His right leg 
extensor hallucis longus strength was recorded as 3/5 when 
compared to the left.  Some leg pain was experienced upon 
dorsiflexion of the right ankle.  The circumference of the 
right leg was 41 centimeters.  The left leg measured 
40 centimeters.  No sensory or motor deficits were observed 
in the left leg.  Left leg strength was characterized as 
full, or 5/5, and no pain was noted on palpation.  He also 
had full range of motion in both knees, and ankle motion was 
bilaterally symmetrical.  Ankle stability was described as 
good.  He was unable to heel toe walk on the right foot due 
to his weakness of right ankle dorsiflexion.  The diagnoses 
were status post anterior compartment syndrome of the right 
leg with residual paresis of the anterior tibial musculature.  
Regarding the left leg, the diagnosis was status post 
anterior compartment syndrome without residual muscular 
strength impairment.



The examiner indicated that examination was conducted during 
a period of quiescent symptoms.  He also indicated the 
veteran's subjective complaints were consistent with the 
diagnoses rendered.  As well, the examiner stated that 
quantification of symptoms during flare ups was difficult, 
but noted that painful symptoms outlined in the examination 
would require the expenditure of extra energy to complete 
tasks, thereby leading to early fatigue, weakened movements, 
and loss of coordination.

Two months later, in December 2002, the veteran received 
outpatient treatment for his right leg.  His pertinent 
history was discussed and he reported pain, sometimes 
confined to the area of his prior surgery and sometimes 
radiating from his low back into his lower right leg.  The 
pain was described as intermittent and did not lead to muscle 
cramps or calf pain.  On objective physical examination, 
he had positive pedal and popliteal pulses.  There was no 
swelling, redness, or Homan's sign.  No joint problems were 
indicated, but his back was positive for right side 
lumbosacral paraspinal tenderness.  Some neurological 
deficiencies were also noted in his right leg.  He was 
diagnosed with a history of compartment syndrome and lower 
right leg pain.  Etiologies of this pain were noted to 
include his past surgery and a radicular source in his back.  
Various studies were recommended, including x-rays of the 
back and nerve conduction studies.

The x-ray images of both lower extremities, taken in December 
2002, revealed normal soft tissue and osseous structures.  
There were no abnormal findings.

Follow-up outpatient notes from January 2003 indicate 
continuing efforts to ascertain the etiology of the veteran's 
lower right leg pain.  Physical evaluation was benign and 
consistent with prior evaluations.  A February 2003 note 
indicates similar complaints to prior evaluations regarding 
the veteran's lower right leg, including his account of 
increasing symptoms for the preceding six months.



During a March 2003 evaluation, a more comprehensive 
assessment was made regarding the etiology of the veteran's 
right leg symptoms insofar as whether they were attributable 
to his compartment syndrome or, instead, to lumbar 
radiculopathy (a non-service connected condition).  He 
discussed symptoms that were consistent with past outpatient 
records.  On objective physical examination, he was observed 
to walk without much of a limp.  Muscle testing revealed 5/5 
in all muscle groups except for the right extensor hallucis 
longus, which was described as slightly weaker when compared 
to the left.  Also, decreased sensation was observed in the 
right L5 nerve distribution.  He had a positive straight leg 
raising test for pain, constant even with the Lasegue 
maneuver.  His examination was otherwise unremarkable.

In the clinical assessment, the examiner stated the veteran's 
prior surgery complicated the picture of his disability.  The 
examiner found the veteran to have radicular pain and 
numbness consistent with his L5 nerve distribution, but then 
opined that "some of his numbness may be coming from his past 
history of compartment syndrome and release but I think since 
the pain extends up into the posterolateral thigh and he has 
nerve root tension signs that this may be consistent with a 
lumbar radiculopathy in the L5 distribution."  Further 
studies were recommended but, in the interim, the examiner 
recommended exercise as tolerable and pain medications to 
treat the symptoms.

VA outpatient records from April 2003 reflect ongoing 
complaints of pain in the lower right leg.  This pain was 
described as progressive throughout the day and accompanied 
by some swelling.  Objective findings included +1 reflexes at 
the knees and ankles, no clonus, no edema and a nontender 
calf/ popliteal region.  The evaluating physician was unable 
to palpate a posterior tibial pulse on the right side, but 
other pulses were palpable.  Straight leg raise tests 
produced positive signs and pain was noted to radiate through 
the buttock to the posterior calf.  The sciatic region and 
the greater trochanter were tender as well, producing 
radicular pain to palpation.  Based upon these findings, the 
veteran was found to have moderate chronic pain associated 
with his right leg fasciotomy.  This, along with peripheral 
edema, was described as a common finding.  The physician 
stated that mild to moderate sciatic pain was superimposed 
over the veteran's compartment syndrome and surgery 
residuals.  He prescribed a shrinker hose for the veteran to 
wear over the affected area.

An April 2003 magnetic resonance imaging (MRI) study 
concluded with findings of small central disc protrusion at 
L4-5 which was superimposed on mild developmental spinal 
canal stenosis, causing potential impingement on the 
veteran's nerve roots.  Additional congenital deformities 
were also noted.

In a May 2003 follow up to his prior outpatient visit, the 
veteran reported improved symptoms.  His right leg pain was 
much better with the use of compression stockings.  MRI 
findings were discussed, and these showed some L5 nerve 
compression.  However, and electromyogram (EMG) study was 
negative for radicular sources and the veteran's symptoms 
were noted to have been resolving greatly.  Physical 
examination at this time was benign and pulses were brisk.  
The left leg was not addressed at this time.

In July 2004, the veteran was accorded a second VA 
examination for his bilateral lower leg compartment syndrome.  
The examiner's discussion of the pertinent service and 
medical history indicated a review of the veteran's medical 
records.  The veteran's current complaint consisted of pain 
in his right calf associated with climbing ladders, walking 
distances, and performing manual labor.  He reported working 
full time in the building maintenance profession.

On objective physical examination, the veteran had a normal 
gait and station, with no limp.  Some right calf muscle 
firmness was observed.  No palpable cord was noted and no 
phlebitis was indicated.  His Homan's sign was negative.  
Based upon these findings, he was diagnosed with pain in his 
gastrocnemius and soleus muscle groups.  This pain was noted 
to be increasing in severity and was starting to cause a 
moderate degree of impairment of activities of daily living 
because of the discomfort.  The examiner noted the veteran 
does not wear his stocking secondary to discomfort.  With 
respect to the left leg, the examiner noted that the veteran 
does not have compartment syndrome on that side.  He said 
notation to that effect on an encounter sheet was an error, 
and the veteran was not given a diagnosis for the left leg.  
Also, the examiner concluded there were no findings with 
respect to the lower spine.

Governing Statutes and Regulations

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2006).  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in these cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. at 57-58 (1994); 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, 
defective innervation, or other pathology, or may be due to 
pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006).

In this case, the RO has evaluated the veteran's bilateral 
lower leg compartment syndrome disabilities under 38 C.F.R. 
§ 4.73, Diagnostic Code (DC) 5312 (2006).  However, as 
indicated, the medical evidence also shows symptoms involving 
his right gastrocnemius and soleus muscles, so the Board must 
also consider evaluating his lower right leg disability under 
DC 5311.

Muscle Group XI is comprised of the posterior and lateral 
crural muscles and muscles of the calf:  (1) triceps surae 
(gastrocnemius and soleus); (2) tibialis posterior; (3) 
peroneus longus; (4) peroneus brevis; (5) flexor hallucis 
longus; (6) flexor digitorum longus; (7) popliteus; and (8) 
plantaris.  The function of Muscle Group XI is associated 
with propulsion, plantar flexion of the foot (1); 
stabilization of the arch (2, 3); flexion of the toes (4, 5); 
and flexion of the knee (6).  Slight injury to these muscles 
warrants a noncompensable evaluation; moderate injury 
warrants a 10 percent evaluation; moderately severe injury 
warrants a 20 percent evaluation; and severe injury warrants 
a 30 percent evaluation.  38 C.F.R. § 4.73, DC 5311.

Muscle Group XII is comprised of the anterior muscles of the 
leg:  (1) the tibialis anterior; (2) extensor digitorum 
longus; (3) extensor hallucis longus; and (4) peroneus 
tertius.  The function of Muscle Group XII is associated with 
dorsiflexion (1); extension of the toes (2); and 
stabilization of arch (3).  A noncompensable evaluation is 
assigned for slight injury; a 10 percent evaluation for 
moderate injury; a 20 percent evaluation for moderately 
severe injury; and a 30 percent evaluation for severe injury.  
38 C.F.R. § 4.73, DC 5312.

Here, muscle groups XI and XII are affected by the veteran's 
right lower leg compartment syndrome.  Principles of combined 
ratings for muscle injuries are contained in 38 C.F.R. § 
4.55.  First, the Board notes that these two muscle groups 
are in the same anatomical region.  See 38 C.F.R. § 4.55(b).  
Therefore, if there are compensable injuries to both Muscle 
Groups XI and XII, and these two muscle groups do not act on 
the same joint, 38 C.F.R. § 4.55(e) provides that the 
evaluation for the most severely injured muscle group is 
increased by one level and used as the combined evaluation 
for the affected muscle groups.

The general regulations governing the evaluation of muscles 
disabilities provide that a through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each muscle group affected.  38 C.F.R. § 4.56(b).  
For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

Additionally, the criteria noted below are provided for 
purposes of classification of disabilities resulting from 
muscle injuries as slight, moderate, moderately severe, 
or severe.

A muscle injury that is slight in degree is described at 38 
C.F.R. § 4.56(d)(2) as a simple wound without debridement or 
infection.  In this instance, service department records 
would tend to show a superficial wound with brief treatment 
and return to duty.  The clinical history would show healing 
with good functional results, and no cardinal signs or 
symptoms of a muscle disability.  Examination findings would 
likely reveal a minimal scar, and no evidence of 
fascial defect, atrophy, or impaired tonus.  There would 
exist no impairment of function or metallic fragments 
retained in muscle tissue.

A moderate muscle injury is defined as a through and through 
or deep penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without explosive 
effective of high velocity missile, residuals of debridement, 
or prolonged infection.  History and complaint include 
service department records or other evidence of in-service 
treatment for the wound, and a record of one or more cardinal 
signs and symptoms of muscle disability.  Objective findings 
corresponding to this level of impairment include entrance 
and (if present) exist scars, small or linear, indicating a 
short track of a missile through muscle tissue.  Some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
may be present, and with some loss of power or lowered 
threshold of fatigue when compared to the sound side.



A moderately severe muscle injury is defined as a through-
and-through or deep penetrating wound by either a small high 
velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intramuscular scarring.  Other factors taken into 
consideration as to what will constitute this level of 
impairment, involve the medical history and complaints 
related to the muscle injury, and include service department 
records or other evidence showing hospitalization for a 
prolonged period for treatment of the wound.  Also relevant 
is a record of consistent complaints of cardinal signs and 
symptoms of muscle disability [as listed above, in accordance 
with 38 C.F.R. § 4.56(c)], and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings that correspond to moderately severe impairment, 
consist of any entrance and (if present) exit scars 
indicating the track of the missile through one or more 
muscle groups; indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side; and tests of strength and 
endurance compared with the sound side that demonstrate 
positive evidence of impairment.

A severe muscle injury requires a through-and-through or deep 
penetrating wound due to a high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
with intramuscular binding and scarring.  With regard to 
medical history and complaints, there should also be evidence 
showing hospitalization for a prolonged period for treatment 
of the wound, and a record of consistent complaints of 
cardinal signs and symptoms of muscle disability, but one 
that is worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.  As for relevant objective 
manifestations, it should be considered whether there are 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in the missile track; palpation shows loss 
of deep fascia or muscle substance, or soft flabby muscles in 
wound area; the muscles swell and harden abnormally in 
contraction; or tests of strength, endurance or coordinated 
movements in comparison to the corresponding muscles of the 
uninjured side, indicate severe impairment of function.  
Additionally, if present, the following are also signs of 
severe muscle disability - x-ray evidence of minute multiple 
scattered foreign bodies that indicates intramuscular trauma 
and explosive effect of the missile; adhesion of scars to one 
of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering in an area where bone is normally 
protected by muscle; diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; visible or 
measurable atrophy; adaptive contraction of an opposing group 
of muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and induration or atrophy of an 
entire muscle following simple piercing by a projectile.  38 
C.F.R. § 4.56 (d)(3) and (d)(4).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  38 
U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit 
of the doubt doctrine").

Analysis

Left Leg Compartment Syndrome

The competent medical evidence in this case supports a 
continuation of the veteran's currently assigned 
noncompensable rating for his lower left leg compartment 
syndrome.  In making this determination, the applicable 
regulatory criteria for the evaluation of relevant signs and 
manifestations at all affected muscle groups have been 
considered.

Considering the applicable standard for a higher rating for 
the lower left leg compartment syndrome based on muscle 
injury, the next higher evaluation of 10 percent as set forth 
at 38 C.F.R. § 4.73, DC 5312, for Muscle Group XII is 
warranted when the evidence establishes the presence of a 
"moderate" injury.  This level of trauma to this muscle is 
not shown.



The veteran's service medical records do not establish an 
injury analogous to a through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement or prolonged infection.  
There was no surgery performed on the left leg and no 
indication of trauma.  As for the present manifestations of 
this condition, he also does not have any of the cardinal 
signs and symptoms of muscle injury, such as fatigue, 
weakness or impaired coordination.  The October 2002 VA 
examination concluded there was no residual impairment in 
muscular strength in this leg.  The July 2004 examiner 
observed there was no diagnosable condition for this leg, 
much less one worthy of a compensable rating.  And all other 
evidence indicates just slight symptoms, at worst, including 
the VA and private records since they refer primarily to the 
lower right leg symptoms.  Thus, the best approximation as to 
the severity of the disability of veteran's lower left leg 
(Muscle Group XII) remains that of slight disability.

In reaching this determination, the Board has considered the 
holding of Deluca, but finds there is no objective clinical 
indication of additional functional impairment above and 
beyond that objectively shown, either as a consequence of 
pain/painful motion or even from premature fatigue, 
incoordination, etc.

In correspondence received in April 2004, the veteran 
contended that the medical evidence portrays a disability 
picture more severe than is contemplated by his currently 
assigned rating.  While he is competent to testify about 
symptoms that he experiences, since they are capable of lay 
observation, his contentions are not competent medical 
evidence to extent they also attempt to address the relevant 
rating criteria.  See Espiritu v. Derwinski, 2 Vet App 492 
(1992).

For these reasons and bases, the claim for an increased 
rating for the lower left leg compartment syndrome must be 
denied because the preponderance of the evidence is 
unfavorable - in turn meaning there is no reasonable doubt 
to resolve in the veteran's favor.  See 38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



Right Leg Compartment Syndrome

Considering the applicable standard for a higher rating for 
the lower right leg compartment syndrome based on muscle 
injury, the next higher evaluation of 20 percent as set forth 
at 38 C.F.R. § 4.73, DCs 5311 & 5312, for Muscle Groups XI or 
XII is warranted when the evidence establishes the presence 
of a "moderately severe" injury.

The competent medical findings relating to this claim 
preliminarily do not correspond to the presence of a 
"moderately severe" condition at Muscle Group XI or XII, so 
as to nearly approximate the requirements of a 20 percent 
rating for the veteran's lower right leg status post surgery 
compartment syndrome.  In addition to the current 
symptomatology shown, service medical records and 
descriptions of the surgery do not establish an injury 
analogous to a through and through or deep penetrating wound 
of a small high velocity missile or a large low velocity 
missile, along with debridement, prolonged infection, 
sloughing of soft parts, or intramuscular scarring.  His 
right leg fascia release procedure was conducted without 
complications and there is no evidence he had a prolonged 
post-surgery hospitalization.

As for the present manifestations of this condition, evidence 
shows at least one of the cardinal signs of muscle injury - 
namely, weakness in the extensor hallucis longus muscle 
(Muscle Group XII) when compared to the left leg.  Findings 
in the October 2002 VA examination note that he was unable to 
heel toe walk on his right foot due to his weakness of right 
ankle dorsiflexion.  However, while the October 2002 VA 
examination report indicates he could expect to encounter 
fatigue, weakened movements and loss of coordination with 
use, these findings were generally not reproduced during the 
objective clinical portion of that evaluation or in any of 
his private and VA outpatient records, or in the reports of 
his VA examinations.  Deluca, supra.  In most instances, 
including the most recent July 2004 VA examination, his gait 
and station were normal and he had no limp.  Also, while some 
firmness of the calf muscle was indicated, the examinations 
of record do not reveal loss of deep fascia, muscle substance 
or normal firm resistance.  For example, the October 2002 VA 
examination included a 41 centimeter circumference 
measurement for the right calf, which was one centimeter 
larger than the measurement for the left calf - so no 
atrophy.  Thus, the best approximation as to the severity of 
the veteran's lower right leg disability in Muscle Group XII, 
initially, is that of moderate disability.  

However, the Board observes additional muscle disability 
relating to the veteran's lower right leg compartment 
syndrome.  A principle issue of pain-induced impairment 
associated with the gastrocnemius and soleus muscles was also 
indicated in the July 2004 VA examination and this was said 
to be moderate in nature - thereby corresponding with a 10 
percent rating for a moderate disability of Muscle Group XI.  
See also 38 C.F.R. §§ 4.2, 4.6.  Consistent with the symptoms 
attributable to Muscle Group XII, there is no evidence of 
loss of deep fascia, muscle substance or normal firm 
resistance that could warrant characterization of this 
additional disability as moderately severe.  But resolving 
all reasonable doubt in the veteran's favor, the criteria are 
nearly approximated for an additional 10 percent rating for 
moderate disability of Muscle Group XI.  See 38 C.F.R. § 4.3.

In consideration of the above findings, the Board has also 
considered principles of combined ratings and concludes that 
38 C.F.R. § 4.55(e) applies to this situation.  As indicated, 
the medical evidence of record attributes the veteran's 
symptoms to both his extensor hallucis longus (Muscle Group 
XII) and to his gastrocnemius and soleus (Muscle Group XI).  
Muscle Group XI affects the ankle (plantar flexion), knee 
(flexion), and foot/toes.  Muscle Group XII affects the ankle 
(dorsiflexion) and foot/toes.  Because only Muscle Group XI 
acts on the knee, and Muscle Group XII does not, the Board 
concludes these two muscle groups do not act on the same 
joint.

Under 38 C.F.R. § 4.55(e), for compensable muscle group 
injuries in the same anatomical region but that do not act on 
the same joint, the evaluation for the most severely injured 
muscle group is increased by one level and used as the 
combined evaluation for the affected muscle groups.  Under 
both DC 5311 for Muscle Group XI and DC 5312 for Muscle Group 
XII, the evidence establishes that the minimal criteria for a 
minimally compensable rating (10 percent) are nearly 
approximated.  Applying 38 C.F.R. § 4.55(e), a 20 percent 
evaluation for a "moderately severe" muscle disability would 
represent the next higher evaluation for this condition.  
The Board finds this to be appropriate in this instance.  
Therefore, the veteran's current lower right leg compartment 
syndrome disability warrants a 20 percent evaluation pursuant 
to 38 C.F.R. § 4.55(e).

Essentially, pursuant to Jones v. Principi, 18 Vet. App. 248, 
256-257 (2004), if section 4.55(e) does not apply, separate 
ratings are not precluded and 
Esteban v. Brown, 6 Vet. App. 259 (1994) (impairments 
associated with a veteran's service- connected disability may 
be rated separately unless they constitute the same 
disability or the same manifestation), would apply.  Because, 
however, the Board concludes that 38 C.F.R. § 4.55(e) does 
apply, separate compensable evaluations are not to be 
assigned.

Also relevant in evaluating the effect of the original muscle 
problems and surgery to the lower right leg is the rating 
criteria for evaluating the presence of any surgical scar on 
the leg, and possible related limitation of function or other 
symptoms.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  
Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25.  Esteban, supra.  
Here, however, by a separate November 2004 rating decision, 
the RO has denied the veteran's claim of service connection 
for this scarring based on a finding of no residual 
disability.  He has not appealed that decision, see 38 C.F.R. 
§ 20.200, so that matter is not for consideration in this 
decision.  Apart from this, the medical evidence does not 
show any other limitation of function, i.e., joint 
impairment, which would warrant an additional rating under 
Esteban.

In summary, the Board finds that the evidence is at least in 
relative equipoise regarding the severity of the additional 
compensable disability manifest in the veteran's Muscle Group 
XI.  Considering this in light of 38 C.F.R. § 4.55 and the 
currently 10 percent rated disability of Muscle Group XII, a 
combined evaluation of 20 percent, but no higher, is 
warranted.  So the benefit of the doubt will be resolved in 
the veteran's favor and a higher rating assigned.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See, too, Alemany, 9 
Vet. App. at 519.

Finally, the Board observes that an additional extraschedular 
evaluation could be assigned if the veteran's bilateral lower 
leg compartment syndrome presented an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2006).  While the Board 
is aware of the October 2002 VA examination report that 
indicates the veteran complained of missing 16 to 17 days of 
work due to his service-connected disability, this has not 
been independently substantiated.  He also has not been 
hospitalized at any time during the pendency of his claims 
for increased ratings, much less on a frequent basis.  
Instead, all of his treatment has been on an outpatient 
basis, not as an inpatient.  Therefore, the Board does not 
have to refer this case to the Chief Benefits Director of 
VA's Compensation and Pension Service for consideration of an 
extra-schedular rating under 38 C.F.R. § 3.321.  
See Bagwell v. Brown, 9 Vet. App. 337, 338, 339 (1996).


ORDER

A higher 20 percent rating, but no greater, is granted for 
the veteran's right lower extremity exertional compartment 
syndrome, subject to the laws and regulations governing the 
payment of VA compensation.

However, his claim for a compensable rating for his left 
lower extremity exertional compartment syndrome is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


